United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Atlanta, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0039
Issued: October 15, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 5, 2017 appellant, through counsel, filed a timely appeal from a June 16, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant timely requested oral argument. By order dated March 14, 2018, the Board exercised its discretion and
denied his request as his arguments could be adequately addressed in a decision based on a review of the case record.
Order Denying Request for Oral Argument, Docket No. 18-0039 (issued March 14, 2018).

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the case.4
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation benefits
pursuant to 5 U.S.C. § 8106(c)(2) for abandonment of suitable work, effective March 21, 2016.
FACTUAL HISTORY
On July 27, 2013 appellant, then a 59-year-old tractor trailer operator, filed a traumatic
injury claim (Form CA-1) alleging that he felt pain in his right shoulder after he lifted a dock plate
while in the performance of duty. He stopped work that day. OWCP accepted the claim for sprain
of his right shoulder and upper arm, other specified sites and displacement of cervical
intervertebral disc without myelopathy. Appellant returned to work on August 24, 2013 in a fulltime modified position. He worked in the modified position until March 1, 2014, when he stopped
work. By decision dated September 25, 2014, OWCP accepted appellant’s claim of recurrence
(Form CA-2a) for total disability commencing March 1, 2014. It paid him retroactive wage-loss
compensation benefits on the periodic rolls as of August 24, 2014.
In a May 9, 2015 report, Dr. Raju Vanapalli, a Board-certified orthopedic surgeon and
OWCP second opinion physician, reviewed the statement of accepted facts (SOAF) and the
medical record and provided appellant’s March 13, 2015 examination findings. He indicated that
appellant continued to suffer residuals of the accepted injury as he had cervical radiculopathy,
C5-6 with diminished C-spine range of movements and right shoulder rotator cuff tendinopathy
with adhesive capsulitis. Dr. Vanapalli also indicated that there was permanent exacerbation of
preexisting degenerative spondylosis superimposed on congenitally narrow spinal canal and
cervical radiculopathy. He found that appellant could not resume his usual employment, but could
work a sedentary job eight hours daily with permanent restrictions. In the March 13, 2015 work
capacity evaluation (Form OWCP-5c), Dr. Vanapalli opined that appellant could perform
sedentary work with no more than 2 hours reaching, no more than 3 hours of pushing, pulling, and
lifting up to 10 pounds and 20-minute breaks every 2 hours.
On April 20, 2015 Dr. Zouheir A. Shama, a general surgeon, signed off on appellant’s
March 28, 2015 functional capacity evaluation (FCE), which revealed that appellant had positive
orthopedic, neurologic, and diagnostic testing in his cervical spine, right shoulder, and right arm.
Appellant could not run/jog, carry, push/pull, or work. He had severe difficulty with lifting,
climbing stairs, driving, dressing, and household chores. Appellant had moderate difficulty with
walking, bending, standing, sleeping, reading, and watching TV. He also had mild-to-moderate
difficulty with sitting. The FCE related that appellant should never reach overhead, never be in

3

5 U.S.C. § 8101 et seq.

4

The record provided to the Board includes evidence received after OWCP issued its June 16, 2017 decision. The
Board’s jurisdiction is limited to the evidence that was before OWCP at the time of its final decision. Therefore, the
Board is precluded from considering this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

2

postures which involved neck flexion and neck extension, and that he was only able to sit
infrequently.
By letter dated May 18, 2015, OWCP advised the employing establishment that the weight
of the medical evidence rested with Dr. Vanapalli’s opinion regarding appellant’s permanent work
tolerances and limitations and it requested that the employing establishment offer appellant a job
within those restrictions. On May 21, 2018 it referred appellant to vocational rehabilitation as no
permanent light-duty work was available within appellant’s medical restrictions.
In a May 26, 2015 report, Dr. Shama noted the history of the July 27, 2013 work injury.
He noted that the October 28, 2014 magnetic resonance imaging (MRI) scan of the right shoulder
indicated moderate-to-severe cuff tendinosis, severe degeneration of the superior and
posterosuperior labrum, and anterior cruciate joint degenerative change. The August 25, 2014
MRI scan of the cervical spine revealed advanced cervical spondylosis at C3-4 with resultant
severe central spinal stenosis and myelomalacia; spondylosis at C4-5 with moderate-to-severe
bilateral foraminal stenosis; and spondylosis at C6-7 with moderate-to-severe left and right
foraminal narrowing and mild-to-moderate foraminal narrowing on the left at C5-6. Dr. Shama
indicated that special attention was paid to the FCE of the cervical spine and right shoulder. In a
May 26, 2015 duty status report (Form CA-17), he indicated that appellant was totally disabled
from work.
In a June 8, 2015 letter, appellant disagreed that the weight of the medical evidence rested
with Dr. Vanapalli.
In June 29 and July 30, 2015 reports, Dr. Shama noted that disc fusion surgery had been
recommended, but it could not be performed until appellant’s diabetes was under control. In a
June 29, 2015 Form CA-17, he opined that appellant was totally disabled.
On July 22, 2015 a vocational rehabilitation specialist conducted an initial interview with
appellant. She noted that Dr. Shama related that the recommended disc fusion surgery could not
be performed until appellant’s diabetes was controlled. The rehabilitation specialist also noted
that appellant attended physical therapy, occupational therapy, and aquatic therapy three times a
week and that he took several medications for which he reported side effects.
On August 6, 2015 the employing establishment offered appellant a modified position as a
Sales and Solution Team Member. The position involved contacting customers by telephone and
answering incoming telephone calls, intermittently six to eight hours, and light data input
intermittently four hours. The physical requirements of the position involved sitting in an office
chair intermittently eight hours, simple grasping and pushing/pulling using computer mouse
intermittently four to eight hours, fine manipulation of keyboard and lifting no more than five
pounds intermittently four to eight hours, and speaking on telephone intermittently six to eight
hours.
In an August 13, 2015 letter, counsel indicated that the employing establishment agreed
that appellant would not be under a timed performance standard.

3

On August 17, 2015 appellant returned to modified work as a Sales and Solution Team
Member. He refused to sign the job offer and took two days off work to attend medical
appointments.
In an August 18, 2015 CA-17 form, Dr. Melanie Cooper, a Board-certified family
practitioner, found appellant totally disabled from work.
In an August 19, 2015 letter, Dr. Kathy Edwards, a Board-certified internist, noted that
appellant was a right-handed type II diabetic with right shoulder pain, neck pain, and cervical
degenerative disc disease with neuropathy on the right, who had been in rehabilitation and physical
therapy three days a week since October 2014. She noted that the October 27, 2014 MRI scan of
C-spine confirmed advanced cervical spondylosis at C3-4 with severe central spinal stenosis.
Dr. Edwards opined that appellant was medically disabled as his pain and numbness persisted and
his diabetes was not controlled.
On August 20, 2015 appellant signed the job offer. He worked in the modified position
until August 25, 2015, when he became ill at work and was taken to the emergency room. An
August 25, 2015 work excuse note from Grady Hospital Emergency Department noted that
appellant was unable to return to work for a minimum of 24 hours.
In an August 26, 2015 report, Dr. Cooper noted the history of injury and that appellant was
off work from March 1, 2014 until August 17, 2015, when he attempted to work. She also noted
that appellant could not tolerate the activity of working which required stooping, bending, sitting,
standing, and walking, grasping and pincher movements. Dr. Cooper provided an assessment of
right shoulder sprain with prolonged tendonesis; spondylosis at C3 to C4 and C4 to C5 and C6 to
C7; and cervical spine stenosis at C3 and C4.
In a September 4, 2015 statement, appellant stated that he had accepted the modified job
offer against his doctor’s recommendations. He alleged that he would have been terminated by
the employing establishment had he not accepted the modified job offer. Appellant stated that
when he reported to work on August 17, 2015 no work was available within his restrictions, so he
sat in the office until it was time to go to physical therapy. He indicated that he had prescheduled
doctor appointments for Tuesday and Wednesday and had took off Thursday and Friday because
of pain. The following week, appellant reported to work. On August 25, 2015 he collapsed at
work and was taken to the emergency department. Appellant saw Dr. Cooper the next day and
was excused from work until September 28, 2015.
A September 4, 2015 emergency room record indicated that appellant was seen and
diagnosed with neck pain. He was provided discharge instructions for near syncope.
In a September 9, 2015 report, Dr. Cooper reported that appellant was given medical leave
from August 26 to September 30, 2015 due to severe neck pain. She noted that on August 17,
2015 appellant had received a letter to report to work, which he did, as he did not want to lose his
job. Dr. Cooper noted that when appellant returned to work, there were no job duties available for
him so he was advised to do data entry, answer telephone calls, and perform basic office duties.
Appellant was also told that he must make 60 calls per day. Dr. Cooper noted that appellant did
not work, but sat for 30 minutes to an hour, in between time walking around due to being

4

aggravated by pain. Appellant left the job site at 12:30 p.m. and did not return because he had
therapy scheduled that day. The next day he reported to work and could not perform again.
Appellant did not report to work until August 24, 2015 due to neck pain. On August 25, 2015 he
collapsed to the floor secondary to severe pain. Paramedics were called and appellant went to the
emergency room at Grady Hospital. Dr. Cooper noted the results of the objective testing and the
March 28, 2015 FCE.5 She opined that appellant was permanently disabled and had a material
worsening of his incapacitation due to events demanding return to work. Dr. Cooper further
opined that appellant was incapacitated and could not work until he received a second opinion or
pursued surgery.
On October 2, 2015 appellant filed Form CA-7s claiming compensation for recurrent
disability commencing August 25, 2015.
In an October 7, 2015 letter, OWCP advised appellant that additional evidence was needed
to establish disability for work from August 25, 2015. It informed him that pain was not a
diagnosis and that he needed to provide medical evidence to support why he did not work the lightduty assignment which was available within his medical restrictions with the employing
establishment during the period claimed. OWCP afforded appellant 30 days to submit the
requested information.6
OWCP received an October 28, 2015 statement from appellant and emergency room
discharge notes dated September 4 and October 27, 2015, where he was diagnosed with neck pain
and cervical stenosis, respectively.
In an August 26, 2015 Form CA-17, Dr. Cooper diagnosed neck stiffness and right
shoulder pain due to work injury. She opined that appellant was totally disabled and could not lift,
twist, bend, turn, walk long distances, or grasp. Dr. Cooper excused appellant from work from
August 26 to September 30, 2015 as he required further testing and specialist consultations.
In a September 28, 2015 report, Dr. Hassan Monfared, a physiatrist, noted the history of
the work injury. He provided an assessment of cervical myelopathy and right shoulder
impingement syndrome possibly secondary to subacromial bursitis versus rotator cuff tendinitis.
Dr. Monfared scheduled appellant for an evaluation with a spine surgeon, but indicated that he was
probably not a good surgical candidate at this point. He also ordered a new MRI scan.
In an October 22, 2015 report, Dr. Keith W. Michael, a Board-certified orthopedic
surgeon, noted the history of the work injury and diagnosed cervical spondylosis with myelopathy.
He advised that appellant had cord compression with T2 signal on his MRI scan and clinical
symptoms of myelopathy with significant right arm weakness. Dr. Michael also suspected a right
shoulder problem. He advised that, while appellant was a candidate for cervical surgery, he needed

5

Dr. Cooper decreased appellant’s aquatic physical therapy to twice a week.

6
On October 8 and 23, 2015 appellant requested a change of physicians from Drs. Shama and Cooper to Dr. Jay B.
Bender, a physiatrist. On November 4, 2015 OWCP approved appellant’s change of physician to Dr. Bender.

5

to improve his sugar level and quit smoking. Dr. Michael opined that given appellant’s significant
right upper extremity weakness, he would not be able to function at his prior work capacity.
In a November 16, 2015 report, Dr. Bender noted the history of the July 27, 2013 work
injury. He opined that appellant was totally incapacitated. In a November 18, 2015 report,
Dr. Bender noted the history of the July 27, 2013 work injury and reviewed MRI scan reports. He
diagnosed cervical herniated nucleus and spinal stenosis and right shoulder pain, which he opined
were due to the work injury. Dr. Bender also opined that appellant was incapacitated. In a
November 18, 2015 Form CA-17, he opined that appellant was unable to return to work.
On December 18, 2015 the employing establishment confirmed that the August 6, 2015
position remained available.
In a December 21, 2015 letter, OWCP noted that appellant had returned to work as a Sales
and Solution Team Member on August 17, 2015, but stopped work and claimed compensation for
recurrent disability, effective September 21, 2015.7 It advised him that the job offer of August 6,
2015 as a Sales and Solution Team Member was currently available and medically suitable within
the limitations provided by Dr. Vanapalli in his March 13, 2014 report. OWCP advised appellant
that the evidence was insufficient to establish a recurrence of disability as there was no rationalized
medical evidence as to why he was unable to perform the sedentary duties listed in the August 6,
2015 job offer. It further advised appellant that, if he failed to establish a recurrence of disability,
failed to return to the August 6, 2015 position, and failed to demonstrate that his refusal of suitable
work was justified, his compensation benefits would be terminated pursuant to 5 U.S.C.
§ 8106(c)(2). OWCP afforded appellant 30 days to provide the requested information.
In a December 9, 2015 report, Dr. Vidyadhar Chitale, a Board-certified neurosurgeon,
noted the history of the July 27, 2013 work injury. He provided an impression of lumbar spinal
stenosis, differential diagnoses for cervical spine include nerve root and/or cord compression C5
through C6, brachial plexus injury, and neuropathy. Dr. Chitale also provided copies of the
December 9, 2015 MRI scan of the lumbar spine and December 9, 2015 nerve conduction studies.
In a December 9, 2015 report, Dr. Alan Maloon, a Board-certified neurologist, noted the
history of the July 27, 2013 work injury and diagnosed post work-related right shoulder
arthropathy with possible rotator cuff tear, chronic neck pain predominantly left-sided with
occipital radiation, and chronic right knee pain. A copy of the December 9, 2016 MRI scan of the
right shoulder was provided.
In medical reports dated November 18, 2015 through January 27, 2016, Dr. Bender
continued to opine that appellant was totally incapacitated from the July 27, 2013 work injury.
Physical therapy reports were also received along with Form CA-7 claims for
compensation, and a January 20, 2016 letter from counsel. Also received was a January 4, 2016
letter from the Social Security Administration which indicated that appellant was entitled to
monthly disability benefits beginning August 2014, and a PS Form 50 from the employing

7

Appellant claimed recurrent disability effective August 25, 2015 and continuing.

6

establishment, which noted that appellant’s FEGLI insurance status was terminated effective
September 19, 2015.
On January 19, 2016 OWCP received the August 25, 2015 emergency medical service
report. Appellant reported feeling dizzy while walking into work. He also complained of chronic
neck pain and right shoulder pain.
On February 12, 2016 the employing establishment indicated that the job offer was still
available.
By letter dated February 18, 2016, OWCP advised appellant that he had not returned to
work and had not provided any valid reasons for his refusal to return to the position of Sales and
Solution Team Member. It also found that the evidence of record failed to establish a recurrence
of disability. OWCP notified appellant that the position was still available and allowed him 15
days to accept and report to the position or his entitlement to compensation benefits would be
terminated pursuant to 5 U.S.C. § 8106(c)(2).
Appellant continued to submit CA-7 forms, claiming wage-loss compensation. In a
March 4, 2016 letter, counsel stated that he had not been provided a copy of OWCP’s February 18,
2016 letter. He argued that no physician had concluded that the offered position was medically
suitable to appellant. In the alternative, counsel argued that a medical conflict of opinion existed
between Dr. Vanapalli and the opinions of Dr. Bender, Dr. Shama and Dr. Cooper on appellant’s
ability to work.
Dr. Bender continued to submit progress reports which diagnosed cervical herniated
nucleus and right shoulder pain. He also continued to opine that appellant was incapacitated.
In an August 19, 2015 report, Dr. Edwards diagnosed neck pain, diabetes, cervical disc
disease, sprains and strains of shoulder and upper arm, and neuropathy. She agreed with
appellant’s plan to retire. Dr. Edwards also instructed him not to return to work or to lift anything
greater than five pounds. She indicated that appellant would need a discectomy and/or fusion due
to right arm neuropathy and several cervical disc displaced and compression.
By decision dated March 21, 2016, OWCP terminated his entitlement to wage-loss and
schedule award compensation as of March 21, 2016. It found that the August 6, 2015 job offer
was suitable work based on the work restrictions provided by Dr. Vanapalli on March 13, 2015
and that he had abandoned the suitable work without a valid reason. OWCP found that no medical
conflict of opinion existed as the treating physicians had not provided any evidence to support
disability. It also found that appellant had not established a recurrence of disability as the medical
evidence of record lacked rationale as to why he was totally disabled from performing any duties
due to his July 27, 2013 work-related injury.
Appellant continued to submit Form CA-7 claims for compensation. He also continued to
submit medical reports regarding his medical status after March 7, 2016, which related to his
continuing disability.
On March 20, 2017 appellant, through counsel, requested reconsideration. Counsel argued
that appellant had suffered a material deterioration/worsening of his accepted conditions which
7

made the job offer no longer valid. Also the August 25, 2015 event resulted in a worsening of
appellant’s condition. Counsel argued that the job was outside of Dr. Vanapalli’s restrictions and
presented an affidavit from appellant attesting to the duties of the job. He also noted that appellant
was not allowed 20-minute breaks every 2 hours and that Dr. Vanapalli never approved the job.
Counsel argued that OWCP used the wrong standard in determining whether a recurrence occurred
to negate the suitability determination.
In support of his reconsideration request, counsel submitted appellant’s March 20, 2017
affidavit attesting to his inabilities. Appellant continued to submit medical evidence regarding his
current medical status.
In a June 14, 2017 letter, counsel argued that appellant was unable to vocationally perform
the duties of the offered position and was further ineligible for the position.
By decision dated June 16, 2017, OWCP denied modification of its prior decision. It noted
that there were discrepancies regarding why appellant had refused to continue working and that
there was a preexisting disabling diabetes condition. OWCP found that the medical evidence
lacked objective findings provided by contemporaneous medical reports of sufficient weight to
overturn the evidence of record at the time of the ruling.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.8 After it has determined that an employee has disability
causally related to his or her federal employment, OWCP may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.9 Section
8106(c) of FECA10 provides that a partially disabled employee who refuses or neglects to work
after suitable work is offered to, procured by, or secured for the employee is not entitled to
compensation. Section 10.517 of the applicable regulations11 provides that an employee who
refuses or neglects to work after suitable work has been offered or secured for the employee, has
the burden of proof to show that such refusal or failure to work was reasonable or justified, and
shall be provided with the opportunity to make such showing before a determination is made with
respect to termination of entitlement to compensation. To establish that a claimant has abandoned
suitable work, OWCP must make a finding of suitability. To establish that a claimant has
abandoned suitable work, OWCP must make a finding of suitability. To justify termination of
compensation, OWCP must show that the work offered was suitable and must inform appellant of
the consequences of refusal to accept such employment.12 Section 8106(c) will be narrowly

8

L.L., Docket No. 17-1247 (issued April 12, 2018); Mohamed Yunis, 42 ECAB 325, 334 (1991).

9

G.R., Docket No. 16-0455 (issued December 13, 2016).

10

5 U.S.C. § 8106(c)(2).

11

20 C.F.R. § 10.517(a).

12

L.L., supra note 8; Arthur C. Reck, 47 ECAB 339, 341-42 (1995).

8

construed as it serves as a penalty provision, which may bar an employee’s entitlement to
compensation based on a refusal to accept a suitable offer of employment.13
According to OWCP’s procedures, a job offer must be in writing and contain a description
of the duties to be performed and the specific physical requirements of the position.14 Its
regulations provide factors to be considered in determining what constitutes suitable work for a
particular disabled employee, including the employee’s current physical limitations, whether the
work is available within the employee’s demonstrated commuting area, the employee’s
qualifications to perform such work and other relevant factors.15 The issue of whether an employee
has the physical ability to perform a modified position offered by the employing establishment is
primarily a medical question that must be resolved by medical evidence. All impairments, whether
work related or not, must be considered in assessing the suitability of an offered position.16 Section
10.517(a) of FECA’s implementing regulations provides that an employee who refuses or neglects
to work after suitable work has been offered or secured by the employee has the burden of proof
to show that such refusal or failure to work was reasonable or justified.17 Pursuant to section
10.516, the employee shall be provided with the opportunity to make such a showing before a
determination is made with respect to termination of entitlement to compensation.18
After termination or modification of benefits clearly warranted on the basis of the evidence,
the burden for reinstating compensation benefits shifts to appellant.19
ANALYSIS
The Board finds that OWCP failed to meet its burden of proof to establish that appellant
abandoned suitable work pursuant to 5 U.S.C. § 8106(c)(2). OWCP failed to establish that he
was capable of performing the Sales and Solution Team Member position given his accepted as
well as preexisting and subsequently-acquired medical conditions.
The employing establishment offered appellant a position as a Sales and Solution Team
Member on August 6, 2015. Appellant worked in that position from August 17 to 25, 2015, when
he was taken to the hospital for dizziness from hypoglycemia and neck pain. OWCP subsequently
found that he abandoned suitable work in violation of 5 U.S.C. § 8106(c)(2). The initial question
presented under 5 U.S.C. § 8106(c)(2) is whether the job was medically suitable.

13

L.L., id.

14

T.S., 59 ECAB 490 (2008); Ronald M. Jones, 52 ECAB 190 (2000).

15

J.J., Docket No. 17-0410 (issued June 20, 2017); Rebecca L. Eckert, 54 ECAB 183 (2002).

16

Id.

17

Catherine G. Hammond, 41 ECAB 375, 385 (1990); 20 C.F.R. § 10.517(a).

18

Id. at § 10.516.

19
K.J., Docket No. 16-0846 (issued August 18, 2016); Talmadge Miller, 47 ECAB 673, 679 (1996); see also
George Servetas, 43 ECAB 424 (1992).

9

OWCP relied on Dr. Vanapalli’s March 13, 2015 medical limitations, which were set forth
in a May 9, 2015 report, to find that the August 6, 2015 job offer was medically suitable. The
physical requirements of the position involved sitting in an office chair intermittently eight hours,
simple grasping and pushing/pulling using computer mouse intermittently four to eight hours, fine
manipulation of keyboard, lifting no more than five pounds intermittently four to eight hours, and
speaking on telephone intermittently six to eight hours.
On April 20, 2015 Dr. Shama, however, signed off on appellant’s March 28, 2015 FCE,
which revealed that appellant had positive orthopedic, neurologic, and diagnostic testing in his
cervical spine, right shoulder, and right arm. The FCE specifically found that appellant should
never reach overhead, should not perform work in postures which involved neck flexion and neck
extension, and should only sit infrequently. Dr. Shama attested to appellant’s cervical and right
upper extremity conditions by interpreting the diagnostic testing performed in 2014, and he
indicated in June 29 and July 30, 2015 reports that cervical disc fusion surgery had been
recommended, but could not be performed until appellant’s diabetes was under control. He also
opined that appellant was totally disabled.
OWCP did not attempt to clarify the FCE results with Dr. Vanapalli or discuss the physical
requirements of the August 6, 2015 job offer as to the FCE recommendations of no overhead
reaching, no work in postures which involved neck flexion and neck extension, and infrequent
sitting. It also did not discuss appellant’s need for cervical surgery or his diabetic condition.
Nevertheless, on December 21, 2015, OWCP advised appellant that the position of Sales
and Solution Team Member, as set forth in the August 6, 2015 job offer, was within his medical
restrictions as provided by Dr. Vanapalli in his March 13, 2014 report. The record thereafter
reflects that appellant developed additional medical conditions involving his right shoulder. Also,
his sugar levels were still uncontrolled such that he could not undergo the recommended cervical
and shoulder surgeries. OWCP again did not attempt to clarify the FCE with either Dr. Vanapalli
or against the position requirements, but rather terminated appellant’s wage-loss compensation and
entitlement to schedule award benefits, effective March 21, 2016 for abandoning suitable work.
OWCP bears the burden of proof to terminate compensation due to abandonment of suitable work,
and the Board finds that OWCP did not meet its burden of proof in this case.
As previously noted, OWCP must consider all of appellant’s conditions, preexisting, work
related, and subsequently-acquired medical conditions in determining whether a position is
suitable for appellant. The record does not substantiate that OWCP considered the medical
limitations set forth in the May 28, 2015 FCE, which Dr. Shama signed off on April 20, 2015, his
uncontrolled diabetic condition, his cervical spondylosis with myelopathy and cord compression,
and right shoulder conditions, before terminating his compensation, effective March 21, 2016.
Rather the termination decision dated March 21, 2016, and OWCP’s June 16, 2017 decision
denying modification, based the finding of abandonment of suitable work only on the accepted
work-related conditions and the treating physician’s opinions regarding total disability, which it
found were insufficiently rationalized. In this regard, the Board notes that the work restrictions
from appellant’s treating physicians as well as knowledge of appellant’s preexisting diabetic

10

condition and need for cervical surgery were provided prior to appellant’s attempt to return to work
in August 2016. Therefore, OWCP failed to meet its burden of proof in this case.20
As a penalty provision, section 8106(c)(2) must be narrowly construed.21 Based on the
evidence of record, the Board finds that OWCP improperly determined that the modified position
offered to appellant constituted suitable work within his physical limitations and capabilities.
Consequently, OWCP did not meet its burden of proof to justify the termination of his
compensation benefits pursuant to section 8106(c)(2).
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s compensation benefits
pursuant to 5 U.S.C. § 8106(c)(2), for abandonment of suitable work effective March 21, 2016.
ORDER
IT IS HEREBY ORDERED THAT the June 16, 2017 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: October 15, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

20

See H.L., Docket No. 16-1810 (issued March 16, 2017).

21

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

11

